EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2021 has been entered.
 
Election/Restrictions
	The election restriction of 4 June 2020 has been fully withdrawn since Claims 1-7 have been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nishitkumar V. Patel (Reg. No. 65,546) on 15 March 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 5, the last “and” has been deleted.

In Claim 1, the entire claim has been amended as follows.
An end effector for transferring trays, comprising:
	an end effector base having a length;
	a first slide base located within the end effector base;
	a first driving plate slidable with respect to the end effector base via the first slide base;
	a first slide having a first plurality of arms attached to the end effector base, wherein the first slide is attached to the end effector base via a slide support to be supported by the slide support, wherein each of the first plurality of arms has a support surface on top of which a first tray, when present, is supported, wherein the first driving plate is configured to slide the first tray on top of the support surfaces of the first plurality of arms and between and along lengths of the first plurality of arms of the first slide, wherein the first plurality of arms face each other and extend along the length of the end effector base; and
a second slide having a second plurality of arms attached to the end effector base, wherein the second slide is located over the first slide, wherein the second slide is attached to the end effector base via the slide support to be supported by the slide support.

Claim 15 has been cancelled.

In Claim 16, line 1, “claim 15” has been replaced by - - claim 1 - -.

In Claim 20, last line, “pivot mechanism” has been replaced by - - first pivot mechanism - -.

Reasons for Allowance
Claims 8-10, 12-14, and 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the end effector base is attached to the first slide and the second slide via the same slide support in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent No. 4,758,127 to Imai et al. discloses (FIG. 10) end effector base 18, slide 10, and tray 4 with flanges 4a/4a’, however, Imai does not disclose that end effector base 18 is attached to the first slide and the second slide via the same slide support in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed. 
Also, please see the interview summary attached hereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652